Citation Nr: 0808784	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  02-03 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of left 
knee injury, chondromalacia of the patella, currently rated 
as 30 percent disabling.

2.  Entitlement to an increased rating for left knee 
osteoarthritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
December 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 decision by the RO.  By its May 
2001 decision, the RO continued the assignment of a 20 
percent disability rating for service-connected residuals of 
left knee injury, postoperative arthrotomy shaving and 
drilling, chondromalacia of the patella.  By a June 2007 
decision, the RO granted a 30 percent disability rating for 
residuals of left knee injury, chondromalacia of the patella, 
effective from March 16, 1999, the date of receipt of the 
veteran's claim for increase.  By its June 2007 decision, the 
RO also granted service connection for osteoarthritis of the 
left knee with a 10 percent disability rating, effective from 
January 29, 2001, the date of the first x-ray showing 
arthritis.

The veteran testified at a travel Board hearing held at the 
RO during December 2003 before the undersigned Board member.

The Board notes that its decision below provides the veteran 
with a combined rating of 60 percent, which qualifies him for 
consideration for an award of total disability based on 
individual unemployability.  Therefore, the matter is 
referred to the RO for such further action as may be 
appropriate.


FINDINGS OF FACT

1.  The veteran is receiving the maximum available schedular 
rating of 30 percent for subluxation and lateral instability 
of the left knee.

2.  The veteran's osteoarthritis of the left knee is 
manifested by chronic pain and by compensable limitation of 
motion; flexion is limited to 50 degrees, and extension is 
limited to 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected residuals of left knee injury, 
chondromalacia of the patella, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.71a, 
Diagnostic Code 5257.

2.  The criteria for a rating in excess of 10 percent for 
service-connected osteoarthritis of the left knee due to 
limitation of flexion as separate from the 30 percent rating 
awarded under Diagnostic Code 5257 are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260 (2007).

3.  The criteria for a 40 percent rating for osteoarthritis 
of the left knee due to limitation of extension as separate 
from the 30 percent rating awarded under Diagnostic Code 5257 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.



A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

Here, the veteran's claim of increase was filed in March 
1999, before enactment of the VCAA in November 2000.  
However, the VCAA duty to notify was satisfied by way of 
letters sent to the appellant, dated in October 2001, May 
2004, and April 2006, that fully addressed all four notice 
elements.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  In the 
April 2006 letter to the veteran, the RO additionally 
informed him of the criteria for establishing a rating and an 
effective date in connection with his appeal. 

Moreover, as this case involves claims for increased ratings, 
additional notice is required under section 5103(a).  Such 
notice must meet the following four-part test: 

(1)  that the Secretary notify the claimant that, 
to substantiate a claim, the claimant must provide, 
or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in 
severity of the disability and the effect that 
worsening has on the claimant's employment and 
daily life; 

(2)  if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that 
worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the claimant; 

(3)  the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and 
daily life; 

(4)  the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to 
increased compensation, e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
the disability.  

Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008).  For the following reasons, the 
Board finds that the elements of the Vazquez-Flores test have 
either been met or that any error is not prejudicial.   

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such, it does not take the form prescribed in 
that case.  Failure to provide pre-adjudicative notice of any 
of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

As noted above, the RO sent the veteran letters in October 
2001, May 2004, and April 2006 concerning this claim.  The 
2004 and 2006 letters requested that the veteran provide 
evidence describing how his disability had worsened.  In 
addition, the veteran was questioned about the effect that 
worsening has on his employment and daily life during the 
course of the various VA examinations performed in 
association with this case.  The Board finds that the notice 
given, the questions directly asked and the responses 
provided by the veteran (both at interview and in his own 
statements) show that he knew that the evidence needed to 
show that his disabilities had worsened and what impact that 
had on his employment and daily life.  Actual knowledge can 
also be established by statements or actions by the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  
Vazquez-Flores, slip op. at 12, citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).  In this case, the February 
2006 Informal Hearing Presentation specifically argued 
application of the facts under various diagnostic codes.  As 
the Board finds veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, supra.  The Board finds 
that the first criterion is satisfied.  See Vazquez-Flores.   

As for the second and third elements, this information was 
provided to the veteran in the June 2007 supplemental 
statement of the case (SSOC).  The veteran was notified that 
disability ratings are rated based on VA's Rating Schedule 
and that the evidence to be considered includes:  the nature 
and symptoms of the condition; the severity and duration of 
the symptoms; and the impact of the condition and symptoms on 
employment.  He was also notified in that SSOC that 
disability ratings are assigned ranging from 0 to 100 percent 
based on the severity of the disability, and that effective 
dates of increased payments are assigned based either on when 
a claim is received or when the evidence shows a level of 
disability that supports a certain rating under VA's 
schedule.  See also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).   The ratings schedule is the sole mechanism by which 
a veteran can be rated, excepting only referral for 
extraschedular consideration and the provisions of special 
monthly compensation.  See 38 C.F.R. Part 4.   Neither the 
Board nor the RO may disregard the schedule or assign ratings 
apart from those authorized by the Secretary and both must 
apply the relevant provisions.  As discussed below, the 
pertinent diagnostic codes in this case consider information 
obtained from range of motion tests.  The veteran underwent 
VA examinations specifically for the purpose of soliciting 
this type of information so that his disabilities could be 
properly evaluated.  Therefore, the Board finds that the 
second and third elements of Vazquez-Flores notice have been 
satisfied. 

As to the fourth element, the April 2006 letter did provide 
notice of the types of evidence, both medical and lay, 
including employment records, that could be submitted in 
support of his claims.  This information was additionally 
provided in the August 2007 SSOC which listed such 
information in the context of evidence needed that may affect 
how a disability rating is assigned.  The Board finds that 
the fourth element of Vazquez-Flores is satisfied.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that VA has discharged its duty to notify.   

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim).  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA 
examinations relating to his claim of increase during April 
2001, May 2004, and October 2006.  The veteran has not 
identified and/or provided releases for any other relevant 
evidence that exists and can be procured.  Therefore, no 
further development action is warranted.

II.  The Merits of the Veteran's Claim

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2007).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged rating" 
are required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria. See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

According to 38 C.F.R. § 4.59 (2007), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints. Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight- 
bearing and non weight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

In the October 2006 VA examination report, Dr. J.D. noted he 
had reviewed the claims file multiple times.  He stated that 
the 1980 surgery on the veteran's knee would not be done 
today; scraping of the remaining cartilage from the back of 
the patella virtually destroyed the knee joint and left the 
veteran nothing to look forward to but lifelong severe 
arthritis, and eventually a total knee replacement.  He 
stated that the veteran's knee was about as severe as one can 
get before knee replacement; it was almost a nonfunctional 
knee at the time of the examination.  He noted that the 
veteran had been unemployed since the late 1990s, and could 
no longer walk or drive because of his left knee disability.  
He was in constant chronic pain.  Dr. J.D. also noted that he 
had reviewed the May 2004 VA examination, and he stated the 
only difference between his examination report and the May 
2004 examination report was that there had been a 
deterioration of function since that time.  He also noted 
that the veteran was waiting to be scheduled for knee 
replacement surgery.

After range of motion testing, Dr. J.D. noted that the 
veteran had severe pain on virtually any movement of the left 
knee joint.  Normal range of motion of flexion equals 0 to 
140 degrees.  Left knee flexion at rest was 0 to 80 degrees 
with pain at the time he stopped.  After only five repetitive 
flexions, flexion was only to 50 degrees.  Normal extension 
is 0 degrees.  Left knee extension at rest was limited to 20 
degrees with pain at 20 degrees.  After only five repetitive 
extensions, extension was limited to 30 degrees.

Dr. J.D. observed that pain was the veteran's major symptom 
following the minimal exercise, but that the veteran also 
reported weakness, fatigue, and lack of endurance and 
incoordination.  Objective evidence of pain consisted of the 
veteran's apprehension and guarding during all the maneuvers, 
even the doctor's attempt to measure the knee by touching it; 
moaning and groaning during all the maneuvers; wincing and 
tightly closed eye facial expressions; and visible and 
palpable quadriceps muscle spasms in the left thigh 
anteriorly during the maneuvers.  He also noted that the left 
calf and the left thigh were smaller than the right calf and 
right thigh, significantly showing that the veteran did not 
use the left leg very much at all.

Dr. J.D. also, based on x-ray evidence showing current 
diffuse arthritis involving the medial and lateral tibial 
plateaus as well as the medial and lateral distal femoral 
condyles, (the first x-ray to diagnose patellofemoral 
arthritis was dated January 29, 2001), diagnosed the veteran 
with tri-compartmental arthritis, especially patellofemoral 
joint arthritis that was progressive, and at least moderately 
severe at that time, and he felt he was being conservative in 
those statement.  He also noted that the veteran had 
indications of recurrent subluxation and instability, 
generally laterally, which he rated as severe because of the 
problem of multiple recurrences.  He stated that the veteran 
could not be considered able to be employed because of all 
the major limitations on standing and moving, and his chronic 
knee pain.

The RO's award of an increased 30 percent disability rating 
in June 2007 was based on Dr. J.D.'s examination report.  The 
RO evaluated the veteran's left knee disability pursuant to 
Diagnostic Code 5257 which provides a maximum 30 percent 
rating for severe recurrent subluxation or lateral 
instability.  See 38 C.R.R. § 4.71a. Diagnostic Code 5257.  
Inasmuch as the veteran is currently in receipt of the 
maximum rating under Diagnostic Code 5257, he is not entitled 
to a higher rating because 30 percent is the maximum 
evaluation under the code.  See Spencer v. West, 13 Vet. App. 
376, 382 (2000).  Thus, an increased rating for the veteran's 
residuals of left knee injury, chondromalacia of the patella, 
is not warranted.

The Board further notes that, regarding the RO's assignment 
of a 10 percent rating for osteoarthritis, the applicable 
Diagnostic Code provides that traumatic arthritis established 
by x-ray findings is to be evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved (DC 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2007).  

In addition to severe subluxation and lateral instability of 
the left knee, Dr. J.D. also observed limitations of flexion 
and extension in the veteran's left leg.  Under Diagnostic 
Code 5260, a 10 percent disability rating is warranted if 
flexion is limited to 45 degrees, a 20 percent disability 
rating if flexion is limited to 30 degrees, and a 30 percent 
disability rating if flexion is limited to 15 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of 
extension under Diagnostic Code 5261 is rated 10 percent 
disabling if extension is limited to 10 degrees, 20 percent 
disabling if extension is limited to 15 degrees, 30 percent 
disabling if extension is limited to 20 degrees, 40 percent 
disabling if extension is limited to 30 degrees, and 50 
percent disabling if extension is limited to 45 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board further notes that it can consider whether separate 
evaluations should be assigned for limitation of flexion, 
limitation of extension, and/or instability or laxity of 
either knee.  See, e.g., VAOPGCPREC 9-2004, 69 Fed. Reg. 
59,990 (Oct. 6, 2004) (allowing for separate ratings for 
limitation of flexion and extension of the knee); VAOPGCPREC 
9-98, 63 Fed. Reg. 56,703-04 (Oct. 22, 1998) (allowing for 
separate ratings for instability and limitation of motion); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the 
same effect).

Dr. J.D. noted that, after only a minimal five repetitions of 
exercise with pain, the veteran had only 50 degrees of 
flexion, and 30 degrees of extension.  In addition to chronic 
pain, Dr. J.D. also noted that the veteran suffered a 
markedly weakened left knee, excessive fatigability, and that 
the left knee was beyond being called coordinated or 
incoordinated, as it was not even well controlled 
voluntarily.  Dr. J.D. also noted that there was even 
additional loss of range of motion primarily due to pain 
during flare-ups or pain on use, and additional weakness, 
fatigability and incoordination.

Therefore the Board has determined to award the separate 
disability ratings allowed for the veteran's osteoarthritis 
manifested by limitation of motion:  10 percent pursuant to 
Diagnostic Code 5260 for flexion limited to 45 degrees, and 
40 percent pursuant to Diagnostic Code 5261 for extension 
limited to 30 degrees.  These ratings are in addition to the 
30 percent rating the RO has already awarded pursuant to 
Diagnostic Code 5257 for subluxation and lateral instability.  
However, inasmuch as the veteran currently has a 10 percent 
rating for osteoarthritis of the left knee, only a 40 percent 
increase is warranted.

The Board notes that the same analysis relating to limitation 
of flexion and extension of the left knee can not be applied 
to provide separate higher ratings for the veteran's service-
connected residuals of left knee injury, chondromalacia of 
the patella, because the pyramiding rule provides for 
evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14 (2007).

Therefore, the Board's decision in the present case provides 
the veteran with current ratings of 30 percent and 10 percent 
and a 40 percent increased rating, which equate to a combined 
rating of 60 percent.  See 38 C.F.R. § 4.25 (2007).  The 
Board notes that the "amputation rule" provides that the 
combined rating for disabilities of an extremity cannot 
exceed the rating for amputation at the elective level.  
38 C.F.R. § 4.68 (2007).  Under this rule, the combined 
evaluation for disabilities above the knee cannot exceed the 
60 percent rating set out in Diagnostic Code 5162.  Id.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2007).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  In the present case, any additional disability 
rating would also be limited by the amputation rule, and 
based on the Board's decision which creates a combined rating 
of 60 percent (as limited by the amputation rule), the 
veteran may now be considered for an award of total 
disability based on individual unemployability.  Therefore, 
there is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.


ORDER

An increased rating for residuals of left knee injury, 
chondromalacia of the patella, is denied.

A rating higher than 10 percent for limitation of flexion due 
to osteoarthritis of the left knee is denied.

A rating of 40 percent is granted for limitation of extension 
due to osteoarthritis of the left knee, subject to the 
pertinent legal authority governing the payment of monetary 
benefits, and the amputation rule.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


